DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Election/Restrictions
Although claims 7 and 10 have been indicated as drawn to a non-elected invention in the Office action mailed on 12/17/2020, the Applicant’s response still shows “(Original)” as the status identifier. Consequently, claims 7 and 10 as well as “(Withdrawn)” claims 9 and 13 should be cancelled.

 Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 5, depending upon claim 1, the limitation “the first constant current source which is connected between the first terminal and a power supply potential of the voltage detection circuit and feeds current” appears to contradict the limitation “a first constant current source which extracts current from the first terminal”.
In claim 6, depending upon claim 1, the limitation “the second constant current source which is connected between the first terminal and a ground potential of the voltage detection circuit and extracts current” appears to contradict the limitation “a second constant current source which feeds current into the first terminal”.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laber et al. (US 8,797,043); Miyamoto (US 8,330,469); Tsukamoto et al. (US 8,410,757); Saito US 9,466,993); Sugimura et al. (US 9,857,432); Suzuki (US 9,970,990); and Nakatsuka et al. (US 10,193,194) disclose battery voltage monitoring devices.

Allowable Subject Matter
Claims 1-3, 8, 11, 12, and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

s 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/25/2022